 Case 5:19-cv-05077-KES Document 44 Filed 09/14/20 Page 1 of 3 PageID #: 525




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION


BYRON ELROY CRUTCHER,                                  5:19-CV-05077-KES

                           Petitioner,

             vs.                                 ORDER DENYING AS MOOT
                                                 PETITIONER’S MOTION FOR
JENNIFER LEAHEY, South Dakota                  CERTIFICATE OF APPEALABILITY
Parole & Probation, THE ATTORNEY                AND DENYING PETITIONER’S
GENERAL OF THE STATE OF SOUTH                         MOTION TO STAY
DAKOTA, and CALVIN JOHNSON,
Warden,

                           Respondents.


      Petitioner, Byron Elroy Crutcher, filed a petition and an amended

petition for writ of habeas corpus under 28 U.S.C. § 2254. Dockets 1, 27. This

Court adopted the Magistrate Judge’s report and recommendation in full and

entered judgment in favor of respondents. Dockets 39, 40. Crutcher was denied

a certificate of appealability because his claims had not been exhausted in

state court. Docket 39 at 8. Now, Crutcher moves for a certificate of

appealability and for this court to stay or hold his petition in abeyance.

Dockets 42, 43. Because this court has already denied Crutcher a certificate of

appealability, his motion (Docket 42) is denied as moot.

      Crutcher requests that this court stay or hold in abeyance his habeas

petition so that his petition will not be barred by the statute of limitations.

Docket 43. Courts have the discretion to stay or hold in abeyance a “mixed”
 Case 5:19-cv-05077-KES Document 44 Filed 09/14/20 Page 2 of 3 PageID #: 526




habeas petition―meaning the petition contains exhausted and unexhausted

claims. See Rhines v. Weber, 544 U.S. 269, 275-76 (2005) (holding that the

stay and abeyance procedure is appropriate when the dismissal of a mixed

petition would likely prejudice the petitioner). Courts have refused to extend

the stay and abeyance procedure set forth in Rhines to habeas petitions with

only unexhausted claims. See Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th

Cir. 2006); see Locklear v. Weber, 2011 U.S. Dist. LEXIS 52664, at * 3-4

(D.S.D. May 16, 2011); Murphy v. Feneis, 2007 WL 2320540, at *7 (D. Minn.

Aug. 10, 2007) (refusing to extend Rhines to stay a habeas petition that

contained only unexhausted claims). Here, Crutcher’s habeas petition is not

mixed and the petition only contains unexhausted claims. Docket 39. Because

Crutcher’s petition is not mixed, this court denies his motion to stay (Docket

42). Additionally, the request for a stay is denied because under 18 U.S.C.

§ 2244(d)(2), the “time during which a properly filed application for state

post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted toward any period of

limitation under this subsection.” As a result, there is no reason for a stay.

      Thus, it is ORDERED:

      1. That Crutcher’s motion for a certificate of appealability (Docket 42) is

         denied as moot.




                                            2
Case 5:19-cv-05077-KES Document 44 Filed 09/14/20 Page 3 of 3 PageID #: 527




    2. That Crutcher’s motion to stay or hold in abeyance (Docket 43) is

       denied.

    Dated September 14, 2020.

                            BY THE COURT:


                            /s/ Karen E. Schreier
                            KAREN E. SCHREIER
                            UNITED STATES DISTRICT JUDGE




                                        3
